


110 HR 3166 IH: To reauthorize the Nutria Eradication and Control Act of

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3166
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Gilchrest (for
			 himself, Mr. Jindal,
			 Mr. Boustany, and
			 Mr. Melancon) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To reauthorize the Nutria Eradication and Control Act of
		  2003.
	
	
		1.Reauthorization of the Nutria
			 Eradication and Control Act of 2003Section 3(f) of the Nutria Eradication and
			 Control Act of 2003 (Public Law 108–16; 117 Stat. 622) is amended by striking
			 fiscal years 2004, 2005, 2006, 2007, and 2008 and inserting
			 fiscal years 2009, 2010, 2011, 2012, and 2013.
		
